Title: To James Madison from Tobias Lear, 15 September 1801
From: Lear, Tobias
To: Madison, James


					
						No. 11.
						Sir,
						Cape François Sept: 15th. 1801
					
					I have the honor to enclose duplicates of my two last letters Nos. 9 & 10.  Since writing the last nothing new has occurred here.  The Governor has not yet returned to this place; but is expected in 5 or 6 days.
					Mr. Dandridge has arrived here this day from Aux Cayes, and informs me that everything is tranquil in that quarter.  Industry and good order prevail there, and the crops promise to be good and abundant.
					I beg leave to mention to you, that if it should be in contemplation to appoint a person to succeed Mr. Ritchie at Port Republican, it would be highly gratifying to me, and I will venture to say it would be for the Interest of the United States, to have Mr. Dandridge appointed to fill that place; or in case it should be thought proper for me to reside at Port Republican, if it becomes the seat of Government, as I stated in a former letter, my place here would be ably and honorably filled by Mr. Dandridge.  With sentiments of pure respect & sincere attachment I have the honor to be Sir, Your most Obedt. Servt.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
